42 So. 3d 964 (2010)
Robert CRUM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-822.
District Court of Appeal of Florida, Fourth District.
September 8, 2010.
Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
FARMER, J.
Defendant was sentenced to probation for a one year period beginning August 27, 2007. On August 27, 2008, a probation officer filed an affidavit of violation of probation, and an arrest warrant was issued on the same day. The State concedes it was one day too late. See Collier v. State, 16 So. 3d 340 (Fla. 4th DCA 2009) (stating that 5-year probation period starting December 19, 2002, expired on December 18, 2007).
We have construed § 948.06(1) to require filing of the papers and issuance of the arrest warrant before the period of probation has expired. See Stambaugh v. State, 891 So. 2d 1136, 1139 (Fla. 4th DCA 2005); Clark v. State, 402 So. 2d 43 (Fla. 4th DCA 1981). It follows that the revocation of defendant's probation and consequent *965 sentence thereon must be and hereby is
Reversed.
DAMOORGIAN and LEVINE, JJ., concur.